EXHIBIT 10.45
April 30, 2008
Mr. Michael Green
12543 Grevillea Pl.
San Diego, CA 92130
               Re: Offer of Employment
Dear Michael:
It is a pleasure to offer you a regular, full-time exempt position as Chief
Financial Officer with Artes Medical (sometime referred to herein as the
“Company”) effective Wednesday, May 7, 2008 which is subject to approval by the
Board of Directors of the Company and expected to be received no later than
May 6, 2008. When you report to work for the first time, you will be given a
copy of the Company’s Employee Handbook to read and sign, and the duties and
obligations of the parties will be contained in that agreement. That document
will control in the event of any obligations, rights or duties which are not set
forth here to the contrary.
Your duties and responsibilities have been explained in prior discussions and
consist of those duties and responsibilities customarily performed by a Chief
Financial Officer. You will report to Diane Goostree, President and CEO. Your
initial rate of compensation will be $11,538.46 payable bi-weekly, which when
annualized equals $300,000 and is subject to all customary employee taxes and
withholdings.
You also will be eligible to receive an annual performance bonus with the
Company’s Annual Bonus Incentive Plan with a target of 50% of your annual
salary. Bonus is based on both Company and individual performance; hence, actual
payments can be more or less than the targeted amount. Bonus payments are
subject to all required payroll withholdings and will be pro-rated for the
number of months employed in any bonus plan year, subject to any required
management or Board approval. You will be provided a copy of the Annual Bonus
Incentive Plan.
As an employee you will be eligible for participation in the current Artes
Medical employee benefits:

  •   Medical Insurance     •   Dental Insurance     •   Vision Insurance     •
  Life and Accidental Death and Dismemberment Insurance     •   Short Term
Disability Insurance     •   Long Term Disability Insurance     •   Employee
Assistance Program     •   Business Travel Accident Insurance     •   Flexible
Spending Accounts     •   401(k) Savings Plan covering employee contributions

Current benefit coverage will be effective the first of the month following your
date of hire.

 



--------------------------------------------------------------------------------



 



You will be eligible to participate in the Company’s 2006 Equity Incentive Plan
(the “Plan”). Based on your position, you will be entitled to receive an initial
incentive stock option award to purchase 165,000 shares of Artes Medical common
stock, subject to approval by the Board of Directors. Exercise, vesting terms
and conditions are determined by the Board of Directors (the “Board”). Pricing
of options will be determined by the price of the stock at the close of market
on the day your options are approved by the Board.
As an employee you will be required to execute and abide by the terms and
conditions set forth in the Company’s Proprietary Information and Inventions
Agreement which you will be asked to sign on your first day of employment, which
is attached as Exhibit A.
The employment relationship between Artes Medical and its employees may be
terminated by the employee or Artes Medical at any time, with or without cause
or advance notice. This offer is not intended to create any contractual
obligations that in any way conflict with the Company’s policy of at-will
employment. The at-will nature of your employment described by this offer letter
shall constitute the entire agreement between you and Artes Medical concerning
the nature and duration of your employment. Any contrary representations or
agreements which may have been made to you are superseded by this offer.
Although your job duties, title, compensation and benefits may change over time,
the at-will term of your employment with Artes Medical can only be changed in
writing signed by you and the President & Chief Executive Officer of the
Company.
As an employee of Artes Medical, you will be required to comply with all Company
policies and procedures. In particular, you will be required to familiarize
yourself with, and to comply with, Artes Medical’s policy prohibiting harassment
and discrimination and the policy concerning substance abuse. Violations of
these policies may lead to immediate termination of employment.
This offer of at-will employment is contingent upon successful completion of
appropriate proof of eligibility to work in the United States (please bring
confirming information with you on your first day of work) and successful
verification of employment and education. In accordance with company policy, a
background check will be performed to confirm your education degrees, prior
employment, motor vehicle record and any possible criminal convictions. We
reserve the right, in our sole discretion, to rescind this offer based upon the
results of the background check.
We sincerely hope that you will accept this position and look forward to having
you join Artes Medical. If you wish to accept this offer, please sign below and
return the fully executed letter to us within five (5) business days or this
offer expires on May 5, 2008. Please sign below and return the fully executed
letter to us with. You should keep one copy of this letter for your own records.
Should you need any additional information or assistance, please do not hesitate
to call.
Sincerely,
/s/ Diane Goostree
Diane Goostree
President & Chief Executive Officer
cc: Human Resources
enc: Confidentiality Agreement

 



--------------------------------------------------------------------------------



 



ACCEPTANCE OF EMPLOYMENT OFFER
I have read, understand and accept the foregoing terms and conditions of
employment.
In consideration for the offer of employment with Artes Medical that is
contained in this offer letter and accepted by me, I acknowledge that the
Confidential Information of Artes Medical is a special, valuable and unique
asset of the Company. I agree at all times during my employment with Artes
Medical, and at all times after termination of such employment, not to disclose
for any purpose and to keep in strict confidence and trust all of such
Confidential Information. I agree during and after the period of my employment
with Artes Medical not to use, directly or indirectly, any Confidential
Information other than in the course of performing duties as an employee of
Artes Medical nor will I directly or indirectly disclose any Confidential
Information or anything relating to it to any person or entity except, with the
Company’s consent, as may be necessary for the performance of my duties as an
employee of Artes Medical. I will also execute and abide by the terms of Artes
Medical’s Proprietary Information and Inventions Agreement.
As further consideration for the offer of employment with Artes Medical that is
contained in this offer letter and accepted by me, I agree that during the term
of my employment and for one (1) year thereafter, I will not encourage or
solicit any employee of Artes Medical to leave the Company for any reason.
However, this obligation shall not affect any responsibility I may have as an
employee of the Company with respect to the bona fide hiring and firing of
Company personnel.

                Date: 05/03/08  /s/ Michael Green       Michael Green         

 



--------------------------------------------------------------------------------



 



         

Exhibit A
ARTES MEDICAL, INC.
PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
April 30, 2008
The following confirms and constitutes an agreement (this “Agreement”) between
Artes Medical, Inc., a Delaware corporation (the “Company”) and me. In
consideration of my employment or consulting relationship with the Company (the
“Service Relationship”), I hereby agree as follows:
1. I understand that the Company possesses and will possess Proprietary
Information (as defined herein) which is important to its business. For purposes
of this Agreement, “Proprietary Information” is information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company’s business. “Proprietary Information” includes,
but is not limited to, information about manuals, procedures, client lists
(including the identity of the clients on such lists and any contact and other
information compiled by the Company related to such clients), utilization data,
lead lists, trade secrets, source code, object code, computer programs, designs,
technology, ideas, know-how, processes, compositions, data, techniques,
improvements, inventions (whether patentable or not), works of authorship,
business and product development plans, customers and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person. I understand that the Service Relationship creates a relationship
of confidence and trust between the Company and me with respect to Proprietary
Information.
2. I understand that the Company possesses or will possess “Company Materials”
which are important to its business. For purposes of this Agreement, “Company
Materials” are documents or other media or tangible items that contain or embody
Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents have been prepared by
me or by others. “Company Materials” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, client lists
(including the identity of the clients on such lists and any contact and other
information compiled by the Company related to such clients), lead lists,
manuals, computer disks, tapes or printouts, sound recordings and other printed,
typewritten or handwritten documents, as well as samples, products and the like.
3. In consideration of the Service Relationship, I hereby agree as follows:
(a) All Proprietary Information and all title, patents, patent rights,
copyrights, trade secret rights, and other intellectual property and rights
anywhere in the world (collectively “Rights”) in connection therewith shall be
the sole property of the Company. I hereby assign to the Company any Rights I
may have or acquire in such Proprietary Information, including Rights to
Proprietary Information created or produced by me, or assigned to me by a third
party under a valid assignment, on behalf of the Company and for the Company’s
benefit prior to commencement of the Service Relationship, whether or not other
consideration has been paid for such Rights. At all times, both during the
Service Relationship and after its termination, I will keep in confidence and
trust and will not use or disclose any Proprietary Information or anything
relating to it without the prior written consent of an officer of the Company,
except as required in connection with the performance of my duties for the
Company. Disclosure restrictions of this Agreement shall not apply to any
information (i) that is generally known to the public through no fault of mine
or (ii) that I am required to disclose by law or court order; provided, however,
that I use diligent efforts to limit disclosure and provide the Company with
advanced notice of such law or court order requiring notice. I understand that
nothing contained herein will prohibit an employee from disclosing to anyone the
amount of his or her wages.

(b) All Company Materials shall be the sole property of the Company. I agree
that during my Service Relationship, I will not remove any Company Materials
from the business premises of the Company or deliver any Company Materials to
any person or entity outside the Company, except as required in connection with
the performance of my duties for the Company. I further agree that, immediately
upon the termination of the Service Relationship by me or by the Company, for
any reason (or during the Service Relationship, if so requested by the Company),
I will return, at the Company’s expense, all Company Materials, apparatus,
equipment and other physical

 



--------------------------------------------------------------------------------



 



property, or any reproduction of such property, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement.
(c) I will promptly disclose in writing to an officer of the Company or any
person or persons designated by the Company’s Board of Directors, all
“Inventions” (which term includes improvements, inventions, works of authorship,
trade secrets, technology, clinical protocols, procedures, computer programs,
formulas, compositions, ideas, designs, processes, techniques, know-how and
data, whether or not patentable) made or conceived or reduced to practice or
developed by me, either alone or jointly with others, during the term of the
Service Relationship which (i) are made wholly or partially with Proprietary
Information of the Company; or (ii) which are developed partially, or wholly in
the course of providing services pursuant to the Service Relationship; or
(iii) relate at the time of conception or reduction to practice to the Company’s
business which involve the use of the Company’s Proprietary Information.
(d) I agree that all Inventions which I make, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during the
Service Relationship, which (i) are made wholly or partially with Proprietary
Information of the Company; or (ii) which are developed partially, or wholly in
the course of providing services pursuant to the Service Relationship; or
(iii) relate at the time of conception or reduction to practice to the Company’s
business which involve the use of the Company’s Proprietary Information, shall
be the sole property of the Company to the maximum extent permitted by
Section 2870 of the California Labor Code, a copy of which is attached and I
hereby assign such Inventions and all Rights therein to the Company. The Company
shall be the sole owner of all Rights in connection therewith. No assignment in
this Agreement shall extend to inventions, the assignment of which is prohibited
by Labor Code Section 2870.
(e) I agree to perform, during and after the Service Relationship, all acts
deemed reasonably necessary or desirable by the Company to permit and assist it,
at the Company’s expense, in evidencing, perfecting, obtaining, maintaining,
defending and enforcing the Company’s Rights and/or my assignment with respect
to any Inventions in any and all countries. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agents and attorneys-in-fact to act for and
in my behalf and instead of me, to execute and file any documents and to do all
other lawfully permitted acts to further the above purposes with the same legal
force and effect as if executed by me.
(f) Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights” (collectively “Moral Rights”). To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, I hereby waive such Moral Rights and consent to any action of the Company
that would violate such Moral Rights in the absence of such consent. I will
confirm any such waivers and consents from time to time as requested by the
Company.
(g) To avoid any confusion, I may, at my option, attach hereto a list of
existing Inventions to which I claim ownership as of the date of this Agreement
and that I desire to specifically clarify are not subject to this Agreement.
(h) I represent that my performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to the Service Relationship. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with the Service Relationship.
4. I agree that this Agreement is not an employment contract and that I have the
right to resign and the Company has the right to terminate the Service
Relationship at any time, for any reason, with or without cause, subject to the
terms and conditions set forth otherwise in the agreement that creates the
Service Relationship.
5. I recognize that, in the course of the Service Relationship I will have
access to confidential information regarding the identity of Company clients as
well as other client-specific information, including information regarding
contracts with the Company. I therefore agree that during the Service
Relationship and for a period of two (2) years following the cessation of the
Service Relationship, I will not, without the express written permission of the
Company, in my individual capacity or as agent for or representative of another
person or entity, directly or indirectly solicit, encourage, induce or attempt
to (i) induce any person who is a customer with a contractual relationship with
the Company to cease doing business with the Company or (ii) employ or retain,
or have or cause any other person or entity to employ or retain, any person who
was employed or retained by the Company or its affiliates while the employee was
employed

 



--------------------------------------------------------------------------------



 



by the Company. I agree that a violation of the foregoing non-solicitation
obligations will constitute a material breach of this Agreement.
6. I agree that this Agreement does not purport to set forth all of the terms
and conditions of the Service Relationship, and that as an employee of and/or
consultant to the Company I have obligations to the Company which are not set
forth in this Agreement.
7. I agree that my obligations under paragraphs 3(a) through 3(e) and paragraph
3(g) of this Agreement shall continue in effect after termination of the Service
Relationship, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.
8. I agree that any dispute in the meaning, effect or validity of this Agreement
shall be resolved in accordance with the laws of the State of California without
regard to the conflict of laws provisions thereof. I further agree that if one
or more provisions of this Agreement are held to be illegal or unenforceable
under applicable California law, such illegal or unenforceable portion(s) shall
be limited or excluded from this Agreement to the minimum extent required so
that this Agreement shall otherwise remain in full force and effect and
enforceable in accordance with its terms.
9. I acknowledge that any disclosure or unauthorized use of Proprietary
Information will constitute a material breach of this Agreement and cause
substantial harm to the Company for which damages would not be a fully adequate
remedy, and, therefore, in the event of any such breach, in addition to other
available remedies, the Company shall have the right to seek injunctive relief
to enforce the terms of this Agreement.
10. Any disagreement between the parties relating to any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in San Diego County, California, in accordance with the
rules then in effect of the American Arbitration Association. The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company and I shall each pay one-half of the costs and
expenses of such arbitration, and each of us shall separately pay our counsel
fees and expenses.
11. This Agreement shall be effective as of the date I execute this Agreement
and shall be binding upon me, my heirs, executors, assigns, and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



12. This Agreement can only be modified by a subsequent written agreement
executed by a duly authorized officer of the Company and me.

                Dated: 5/3/                    , 2008  /s/ Michael Green      
(Signature)            Michael Green       (Print or Type Name)           

ACCEPTED AND AGREED TO:
ARTES MEDICAL, INC.

                  By:   /s/ Diane Goostree           Diane Goostree         
Its: President & CEO       

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
Artes Medical, Inc.
5870 Pacific Center Blvd.
San Diego, CA 92121
Ladies and Gentlemen:
      1. The following is a list of Inventions relevant to the subject matter of
the services I will be providing Artes Medical, Inc. (the “Company”) that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to the Service Relationship that I desire to clarify are not
subject to the Company’s Proprietary Information and Inventions Agreement.

             
None
          No Inventions
 
           
 
           
None
          See below:
 
           
 
           
None
          Additional sheets attached
 
           

      2. I propose to bring to the Service Relationship the following materials
and documents of a former employer:

             
None
          No materials or documents
 
           
 
           
 
           
None
          See below:
 
           

                Date: 5/3/08  /s/ Michael Green       (Signature)           
Michael Green       (Print or Type Name)         

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT B
Section 2870. Application of provision providing that employee shall assign or
offer to assign rights in invention to employer.
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
                    (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or
                    (2) Result from any work performed by the employee for his
employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 